DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 06/03/2022 are acknowledged.
Claims 57-79 are pending. 


3. Claims 62, 64 and 69-79 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/15/2021.

Claims 57-61, 63 and 65-68 are presently under consideration.



4. The following is a quotation of 35 U.S.C. 112(d): 
REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. Claim 65 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 65 depends on claim 57 which is limited to oligomers of 4 to 12 polypeptides, whereas claim 65 encompasses dimerization and trimerization domains, forming oligomers of 2 and 3 polypeptides, respectively.  Therefore, dependent claim 65 may be infringed without infringing the base claim, and as such, claim 65 fails to further limit, and fails to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



4. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. Claims 57-61, 63 and 65-68 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

Applicant asserts that no New Matter has been added and points to the specification at paragraphs [0008] and [0119] for support for the newly added limitation specifying that the proteinaceous molecule “consists essentially of a soluble ectodomain-containing portion of a PD-L2 polypeptide operably connected to at least one oligomerization domain”.

Paragraph [0119] discloses “a proteinaceous molecule […] consisting essentially of a PD-L2 polypeptide,” but not consisting essentially of “a soluble ectodomain-containing portion” of a PD-L2 polypeptide, nor consisting essentially of PD-L2 “operably connected to [an] oligomerization domain”.  The description of a molecule consisting essentially of a PD-L2 polypeptide does not adequately support a molecule consisting essentially of a portion of PD-L2 polypeptide, nor does it support a molecule consisting essentially of PD-L2 and oligomerization domain. 

The amended claims now recite limitations which were not clearly disclosed in the specification or claims as filed, and change the scope of the instant disclosure as filed.  These limitations introduce new concepts and violate the description requirement of 35 U.S.C. 112(a).

Applicant is required to cancel the New Matter in the response to this Office Action.  Alternatively, Applicant is invited to clearly point out the written support for the newly added limitations.



6. Claim Interpretation.
The following abbreviations are used for the purpose of this discussion: “ePD-L2” for “soluble ectodomain-containing portion of a PD-L2 polypeptide,” and “OD” for “oligomerization domain.”

To establish the scope of claim 57 relative to the teachings of prior art, the following limitations are considered: 
 (i) the “proteinaceous molecule” consists essentially of ePD-L2 operably connected to an OD; 
(ii) ePD-L2 and the OD are in the form of a single polypeptide chain;
(iii) ePD-L2 is not chemically conjugated to OD; and 
(iv) OD facilitates self-assembly of the “proteinaceous molecule” to form a complex of 4 to 12 subunits.

Together, limitations (i) and (ii) specify that the “proteinaceous molecule” is a single polypeptide chain, or a fusion protein consisting essentially of ePD-L2 and OD.  In this respect, limitation (iii) appears redundant.

Limitation (iv) specifies that the ePD-L2-OD fusion protein self-assembles into a 4-mer to 12-mer complex, but does not limit the molecular mechanisms of the assembly.  Therefore, the inter-chain interactions can be mediated by covalent or non-covalent bonds of any nature.

This interpretation is consistent with the specification, which describes two methods of assembling ePD-L2 into oligomeric complexes.  In Example 7, the OD is a human IgG Fc domain, which was fused to ePD-L2, resulting in soluble dimeric PD-L2-Ig protein.  The latter was biotinylated and mixed with streptavidin, which yielded a mostly octameric form of PD-L2-Ig polypeptide.

In Example 8, a human IgG Fc domain fused to a secretory “alpha-tail piece” (ATP) of an IgA molecule was used as the OD.  PD-L2-Ig-ATP fusion polypeptide, expressed in in appropriate cells, produced a soluble complex which was largely dodecameric (i.e. a 12-mer).  According e.g. to Arthos et al. (2002), under native conditions ATP mediates the formation of disulfide bonds between IgA heavy chains and a J-chain, leading to the formation of dimeric IgA comprising four heavy chains.  When fused to the C-terminus of an IgG1 heavy chain, ATP promotes the formation of larger complexes which comprise 12 IgG1 heavy chains (Id).

To conclude, the limitation specifying that “the ectodomain-containing portion of the PD-L2 polypeptide is not chemically conjugated to the at least one oligomerization domain” does not limit the mechanisms of assembling ePD-L2-OD polypeptides into oligomeric complexes. 

Applicant arguments are inconsistent with this interpretation of the claims.  In particular, at page 12 of the Remarks Applicant seeks to distinguish the claims from the teachings of prior art references cited by the examiner:
“Chen (US 20100285039) and Langermann et al. (US 20120114649) disclose tetramer complexes comprising PD-L2. However, the constructs used to form these complexes are based on attaching a BirA recognition site to a polypeptide chain and BirA-mediated biotinylation, thus requiring chemical conjugation to form the tetramer complexes.  The instantly amended claims specify that the ectodomain-containing portion of the PD-L2 polypeptide is not chemically conjugated to the at least one oligomerization domain.”

This argument is unconvincing, because in the teachings of the prior art, the oligomerization domain, which is a substrate of BirA biotin ligase, is fused to ePD-L2, forming a single polypeptide chain with the latter (e.g. Langermann at [0091], Chen at [0052]).  Accordingly, the tetrameric complexes taught by the references are within the scope of at least instant claim 57.




7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. Claims 57-61, 63 and 65-68 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Langermann (US 20130017199; see entire document).

Langermann at [0281] teaches fusion proteins of the following structure: 
R1 – R2 – R3
where 
R1 is a PD-L2 polypeptide domain, 
R2 is a polypeptide linker domain, and 
R3 is either 
(a) an antigen-binding targeting domain, or 
(b) a dimerization domain [0281].  
The fusion proteins can additionally contain a domain that functions to dimerize or multimerize two or more fusion proteins, to form homodimers or homomultimers [0282]-[0284], i.e. facilitates self-assembly of the fusion proteins.

R1: The PD-L2 polypeptide domain is the extracellular domain (i.e. ectodomain) of PD-L2 (e.g. [0103]).

R2: The optional polypeptide linker domain may contain a hinge region of an immunoglobulin such as IgG, IgD and IgA (e.g. [0324]-[0326]).  In another embodiment, the linker domain contains a hinge region and an Fc domain of an immunoglobulin (e.g. [0327]).  The Fc region includes the constant region of an antibody excluding the first constant region immunoglobulin domain, i.e. the last two constant region immunoglobulin domains of IgA, IgD, and IgG, or the last three constant region immunoglobulin domains of IgE and IgM (Id).

R3(a): The antigen-binding targeting domains bind to antigens, ligands or receptors that are specific to immune tissue (e.g. [0286]).  In a particular embodiment, the targeting domains are Fc domains of immunoglobulin heavy chains that bind to Fc receptors.  Fc refers to the last two constant region immunoglobulin domains of IgA, IgD, and IgG, and the last three constant region immunoglobulin domains of IgE and IgM (e.g. [0309]-[0310]).

R3(b): The domain that functions to dimerize or multimerize the fusion proteins can either be a separate domain, or alternatively can be contained within one of the other domains (antigen-binding domain, or polypeptide linker domain) of the fusion protein [0333].  Dimerization and multimerization domains can be any known in the art.  Examples of dimerization domains include immunoglobulin hinge regions, coiled coils, leucine zippers, and 14-3-3 motifs, among many others (e.g. [0335]-[0336]).  Exemplary multimerization domains include coiled coil domains, such as those derived from the thrombospondins in which three or five chains are connected, or from COMP, which folds into a parallel five-stranded coiled coil [0339].  Additional coiled-coil domains derived from other proteins, and other domains that mediate polypeptide multimerization are known in the art and are suitable for use in the disclosed fusion proteins [0340].

To summarize, fusion proteins taught by Langermann include those comprised of an ectodomain-containing portion of a PD-L2 polypeptide, fused to a linker domain such as an immunoglobulin hinge and/or Fc region, and further fused to another dimerization or multimerization domain.

A skilled artisan would be aware that an IgA Fc region would facilitate self-assembly of the fusion protein into tetramers, and an IgM Fc region would facilitate self-assembly of the fusion protein into decamers (n=4 and n=10, respectively).  An IgG hinge or Fc region facilitates dimerization, and if further combined with another dimerization, trimerization, or pentamerization domain, such as those exemplified by Langermann, would result in the formation of tetramers, hexamers, and decamers, respectively (n=4, 6 or 10). 

Therefore, fusion proteins taught by Langermann are within the scope of the instant claims, and as such anticipate the presently claimed invention.

Claim 63 is included in the rejection because, although Langermann does not appear to specifically exemplify fusion proteins wherein the oligomerization domain is located upstream of ePD-L2, such arrangement would be at once envisaged by those skilled in the art based on Langermann’s teachings. 



9. Conclusion: no claim is allowed.


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644